Citation Nr: 1333591	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for urinary conditions (to include elevated PSA, benign prostatic hypertrophy, acute prostatitis, and prostate condition), to include as a result of exposure to herbicides and as secondary to low back pain.

2.  Entitlement to service connection for kidney stones, to include as a result of exposure to herbicides and as secondary to low back pain.

3.  Entitlement to service connection for hematuria, to include as a result of exposure to herbicides and as secondary to low back pain.

4.  Entitlement to service connection for urinary tract infection, to include as a result of exposure to herbicides and as secondary to low back pain.

5.  Entitlement to service connection for cystitis, to include as a result of exposure to herbicides and as secondary to low back pain.

6.  Entitlement to service connection for peptic ulcer disease to include bleeding ulcer, and gastrointestinal bleed.

7.  Entitlement to service connection for headaches, to include as secondary to hematuria.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim was remanded for additional development in June 2010.  Thereafter, in a September 2011 decision, the Board denied entitlement to service connection and or entitlement to TDIU for the above issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the Board's decision with respect to the above issues and remanded the matter to the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The February 2013 Memorandum Decision directed the Board to consider the Veteran's October 2007 statement wherein he asserted that his son had suffered from spina bifida and whether this contention had been previously adjudicated or whether the Veteran had stated a claim requiring proper adjudication.  In that regard, the Board notes multiple prior and subsequent statements from the Veteran indicating that his son suffered from meningitis that the Veteran attributed to his exposure to herbicides in Vietnam.  These statements do not reference the Veteran's son having spina bifida.  The October 2007 statement from the Veteran also does not specifically allege that his son has spina bifida, but does reference "Spina Bifida Birth Defects in both of my children."  (The Board notes that the Veteran's daughter died of a brain tumor at age 7, but the Veteran concedes that a claim for benefits for the daughter was considered and denied by the RO.)  Thus, there is no actual evidence of diagnosed spina bifida in the Veteran's son; however, given the Veteran's contentions and the absence of evidence that such a claim has been adjudicated by the RO, the Board refers the issue of entitlement to a monetary allowance under the provision of 38 U.S.C.A. § 1805 for the Veteran's son, C.H.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the findings of the February 2013 Memorandum Decision, the Board concludes that further development of the Veteran's claim is required.

Specifically, the Court found the November 2010 VA examination report (stemming from a September 2010 VA examination of the Veteran's prostate and other genitourinary problems) inadequate.  First, the examiner found no evidence of current hematuria, cystitis, or urinary tract infection, but failed to discuss treatment for urinary problems from March 2004 to August 2004 and the Veteran's lay reports of frequent urinary tract infections.  Second, the examiner provided an inadequate analysis of the nature and etiology of the current disabilities on appeal.  As such, the Board concludes that another VA examination for the Veteran's genitourinary problems is required.

In addition, the Court noted that the Board has not obtained a VA examination as to the Veteran's headache claim.  Although the Court did not specifically conclude that an examination was necessary as to this issue, the Court did find the Board's analysis to mistakenly rely on its own medical judgment, rather than independent medical evidence.  As such, the Board concludes that a VA examination for the Veteran's headaches is necessary.

Finally, as to the Veteran's TDIU claim, the Court found this issue to be inextricably intertwined with the above service connection claims.  As such, adjudication of the TDIU claim is deferred pending resolution of the Veteran's claims for entitlement to service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for appropriate VA examination for his claimed (a) urinary conditions (to include elevated PSA, benign prostatic hypertrophy, acute prostatitis, and prostate condition), (b) kidney stones, (c) hematuria, (d) urinary tract infections, (e) cystitis, and (f) peptic ulcer disease.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any urinary conditions, kidney stones, hematuria, urinary tract infections, cystitis, and peptic ulcer disease diagnosed either at the time of the examination or at any time during the appellate time period (a) was incurred in or is otherwise related to the Veteran's military service and (b) is the result of in-service exposure to herbicides during service in Vietnam.  In that regard and pursuant to the February 2013 Memorandum Decision, the examiner is requested to consider and discuss the Veteran's treatment for urinary problems from March 2004 to August 2004 and his lay reports of frequent urinary tract infections.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for appropriate VA examination for his claimed headache disorder.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disorder diagnosed either at the time of the examination or at any time during the appellate time period (a) was incurred in or is otherwise related to the Veteran's military service and (b) was caused or permanently aggravated by the Veteran's claimed hematuria.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for the above claims, as well as entitlement to TDIU.  All applicable laws and regulations should be considered. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



